DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 15-20 in the reply filed on May 4, 2022 is acknowledged.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/01/2018 and 03/13/2020 are considered by the examiner.
The reference listed as U.S. Patent Application Publication No. “20030208090” on the IDS filed 03/13/2020 appears to contain a typographical error because this reference contains subject matter that is not relevant to the instant invention. It is not clear what the correct application number is intended to be. Clarification by the Applicant is respectfully requested.


Claim Interpretation
According to the special definitions provided in paragraph [0013] of the instant specification, the limitations reciting “magnetic ink residue” and “metallic ink residue” are interpreted as referring to magnetic or metallic ink that has been deposited and dried (or post-processed, for example, by co-firing). Absent a specific definition in the instant specification, the term “ink” is interpreted to encompass any printable medium, such as a fluid or a paste (see https://www.thefreedictionary.com/ink).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation of claim 17 reciting “wherein the device comprises a polymer layer abutting the collection of magnetic ink residue” is indefinite in view of the limitation of claim 15 requiring that a first terminal of the coil is exposed on a first surface of the collection of magnetic ink residue and a second terminal of the coil is exposed on a second surface of the collection of magnetic ink residue and in light of the specification.
In looking to the instant specification, the method of forming the device involves printing a magnetic layer using magnetic ink and a terminal of the coil using metallic ink on the polymer layer (step 502-504, [0017], Fig. 3B). Although the polymer layer (200) abuts the magnetic layer (202) during formation of the coil device, the instant specification further discloses that the polymer layer is removed during a co-firing process, at which point the terminal (406 or 408) is exposed on an outer surface of the magnetic layer (202) ([0019], Fig. 4B). Since the terminal of the coil formed in the first magnetic layer is completely covered by the polymer layer until the polymer layer is removed in a co-firing process (Figs. 2B, 3B-2L), it is not clear how the limitation of claim 17 can be satisfied while also satisfying all of the limitations of claim 1.
Due to the indefiniteness of claim 17, the metes and bounds of the claim are not able to be determined and therefore, prior art is unable to be applied.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. (US 2010/0194513, cited on IDS).
Regarding claims 1 and 2, Ozawa et al. teaches a layered inductor (10; device comprising an inductor) which is manufactured by layering ferrite-based magnetic layers (21-28; plurality of magnetic layers) and silver-based conductive layers (31-38; plurality of metallic layers) (Abstract, [0075]-[0076], Figs. 1-11). The conductive layers (31-38) are electrically connected to each other to form a coil portion (30; coil) which is buried inside the magnetic body portion (20) formed by the magnetic layers (21-28) ([0073], [0080]-[0082]).
Ozawa et al. teaches that the magnetic layers (21-28) are formed of a ferrite slurry comprising ferrite powder, solvent dispersion media, and a dispersing agent, and that the conductive layers (31-38) are formed of a conductive paste comprising silver powder, a resin, and an organic solvent ([0091]-[0092], [0099]-[0102]). The magnetic layers and the conductive layers are alternately layered to form a layered-body-before-fired, which is subsequently dried in a drying oven ([0016], [0136]). Therefore, once the layered body has undergone drying, the ferrite material of the magnetic layers corresponds to the claimed magnetic ink residue, and the silver material of the conductive layers corresponds to the claimed metallic ink residue.
Regarding claims 3 and 5, Ozawa et al. teaches all of the limitations of claim 1 above and further teaches that the layered body is cut in such a manner that terminals (T) of the coil portion (30; coil) formed of conductive layers (31-38; metallic layers) are exposed at edges (outer surfaces) of two of the magnetic layers (21, 28) ([0136], Figs. 1-3, 11).
Regarding claim 6, Ozawa et al. teaches all of the limitations of claim 1 above and further teaches that the coil portion (30; coil) has a helical shape (three-dimensional structure) ([0074], Figs. 1-2).
Regarding claims 15 and 18, Ozawa et al. teaches a layered inductor (10; device) comprising a magnetic body portion (20; collection of magnetic ink residue) containing ferrite as a magnetic substance and a coil portion (30; coil) buried within the magnetic body portion and containing silver as a conductive material (Abstract, [0073]-[0074], Figs. 1-11). Ozawa et al. teaches that the layered body is cut in such a manner that first and second terminals (T) of the coil portion (30) are exposed at first and second edges (outer surfaces) of the magnetic body portion (20) ([0136], Figs. 1-3, 11).
Ozawa et al. teaches that the magnetic body comprises magnetic layers (21-28) formed of a ferrite slurry comprising ferrite powder, solvent dispersion media, and a dispersing agent ([0091]-[0092]). The coil portion comprises conductive layers (31-38) formed of a conductive paste comprising silver powder, a resin, and an organic solvent ([0099]-[0102]). The magnetic layers and the conductive layers are alternately layered to form a layered-body-before-fired, which is subsequently dried in a drying oven ([0016], [0136]). Therefore, once the layered body has undergone drying, the ferrite material of the magnetic layers corresponds to the claimed magnetic ink residue, and the silver material of the conductive layers corresponds to the claimed metallic ink residue.
Regarding claim 19, Ozawa et al. teaches all of the limitations of claim 15 above and further teaches that the coil portion (30; coil) has a helical shape (three-dimensional structure) ([0074], Figs. 1-2).
Regarding claim 20, Ozawa et al. teaches all of the limitations of claim 15 above and further teaches that at least some of the ferrite material of the magnetic layers is positioned along an axis passing through a length of the coil portion (Figs. 1-4).

Claims 1-6, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konoue et al. (US 8,330,568, cited on IDS).
Regarding claim 1, Konoue et al. teaches a multilayer coil component (10; device) comprising a magnetic ceramic element (3) formed of magnetic ceramic layers (1; plurality of magnetic layers) and a helical coil (4) formed by interconnecting internal conductors (2; plurality of metallic layers) provided between adjacent magnetic ceramic layers (col 2, Ln 10-14; col 3, Ln 38-43; Fig. 1).
Konoue et al. teaches that the magnetic ceramic element (3) is formed by firing an unfired laminate (23), which comprises a plurality of green ceramic sheets (21) to be fired into magnetic ceramic layers (1), wherein the ceramic green sheets are printed with internal conductor patterns (22) to be fired into internal conductors (2) (col 6, Ln 41-67; Fig. 2). The green ceramic sheets are formed from a ceramic slurry, and the internal conductor patterns are formed of conductive paste comprising Ag powder (col 6, Ln 27-54). Therefore, once the unfired laminate (23) has undergone firing, the ceramic material of the magnetic ceramic layers corresponds to the claimed magnetic ink residue, and the silver material of the internal conductor layers corresponds to the claimed metallic ink residue.
Regarding claim 2, Konoue et al. teaches all of the limitations of claim 1 above and further teaches that the multilayer coil component can be applicable to various multilayer coil components such as inductors and transformers (col 11, Ln 31-36).
Regarding claims 3-5, Konoue et al. teaches all of the limitations of claim 1 above and further teaches that the multilayer coil component may further include external electrodes (5a, 5b) disposed on outer surfaces of the magnetic ceramic element so as to be electrically connected to end portions (4a, 4b; terminals) of the helical coil (col 3, Ln 44-47; col 6, Ln 4-23; Fig. 1). The external electrodes are formed of a conductive paste comprising Ag powder, varnish, and a solvent (col 8, Ln 66-col 9, Ln 10). Therefore, the end portions of the coil that are connected to the external electrodes correspond to the claimed exposed terminals coated with silver.
Regarding claim 6, Konoue et al. teaches all of the limitations of claim 1 above and further teaches that the helical coil is formed by connecting the internal conductor patterns to each other through via-holes (col 6, Ln 64-66), and further illustrates the helical coil as having a three-dimensional structure (Figs. 1-2).
Regarding claim 15, Konoue et al. teaches a multilayer coil component (10; device) comprising a magnetic ceramic element (3) formed of magnetic ceramic layers (1; collection of magnetic ink residue) and a helical coil (4) embedded within the magnetic ceramic layers and formed by interconnecting internal conductors made of Ag (2; metallic ink residue) (col 2, Ln 10-14; col 3, Ln 38-43; col 4, Ln 1-5; Fig. 1).
Konoue et al. teaches that the magnetic ceramic element (3) is formed by firing an unfired laminate (23), which comprises a plurality of green ceramic sheets (21) to be fired into magnetic ceramic layers (1), wherein the ceramic green sheets are printed with internal conductor patterns (22) to be fired into internal conductors (2) (col 6, Ln 41-67; Fig. 2). The green ceramic sheets are formed from a ceramic slurry, and the internal conductor patterns are formed of conductive paste comprising Ag powder (col 6, Ln 27-54). Therefore, once the unfired laminate (23) has undergone firing, the ceramic material of the magnetic ceramic layers corresponds to the claimed magnetic ink residue, and the silver material of the internal conductor layers corresponds to the claimed metallic ink residue.
Konoue et al. further teaches that the multilayer coil component may further comprise external electrodes (5a, 5b) disposed on outer surfaces of the magnetic ceramic element so as to be electrically connected to end portions (4a, 4b; first and second terminals) of the helical coil (col 3, Ln 44-47; col 6, Ln 4-23). Therefore, as illustrated in Figs. 1-2, the end portions of the coil are exposed on first and second surfaces of the magnetic ceramic layers.
Regarding claim 16, Konoue et al. teaches all of the limitations of claim 15 above and further teaches that the external electrodes are formed of a conductive paste comprising Ag powder, varnish, and a solvent (col 8, Ln 66-col 9, Ln 10). Therefore, the end portions (first and second terminals) of the coil are coated with electrodes made of silver.


Regarding claim 18, Konoue et al. teaches all of the limitations of claim 15 above and further teaches that the multilayer coil component can be applicable to various multilayer coil components such as inductors and transformers (col 11, Ln 31-36).
Regarding claim 19, Konoue et al. teaches all of the limitations of claim 15 above and further teaches that the helical coil is formed by connecting the internal conductor patterns to each other through via-holes (col 6, Ln 64-66), and further illustrates the helical coil as having a three-dimensional structure (Figs. 1-2).
Regarding claim 20, Konoue et al. teaches all of the limitations of claim 1 above and further teaches that at least some of the ceramic material of the ceramic magnetic layers is positioned along an axis passing through a length of the helical coil (Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2010/0194513, cited on IDS) as applied to claims 3 and 15 above, and further in view of Konoue et al. (US 8,330,568, cited on IDS).
Regarding claims 4 and 16, Ozawa et al. teaches all of the limitations of claims 3 and 15 above. Although Ozawa et al. teaches that the exposed terminals (T) of the coil portion (30) can be covered with electrode terminals formed by printing or dipping ([0137]), the reference does not expressly teach that the terminals are coated with silver.
However, in the analogous art of multilayer inductors, Konoue et al. teaches a multilayer coil component (10) comprising a magnetic ceramic element (3) formed of magnetic ceramic layers (1) and a helical coil (4) formed by interconnecting internal conductors (2) between ceramic layers (col 3, Ln 38-43; Fig. 1). The multilayer coil component further comprises external electrodes (5a, 5b) disposed on surfaces of the magnetic ceramic element so as to be electrically connected to end portions (4a, 4b; terminals) of the helical coil (col 3, Ln 44-47; col 6, Ln 4-23; Fig. 1). The external electrodes are formed of a conductive paste comprising Ag powder, varnish, and a solvent (col 8, Ln 66-col 9, Ln 10). Konoue et al. teaches that such external electrodes formed by silver conductive paste are dense and have good corrosion resistance (col 9, Ln 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layered inductor of Ozawa et al. by selecting an appropriate material for use in coating the terminals, such as silver, in order to enable high efficiency electrical conduction and good corrosion resistance, as taught by Konoue et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al. (KR 2017-0137968, machine translation via EPO provided) teaches a power inductor comprising a core (12) and a coil (14), wherein the core can be formed by inkjet printing a magnetic slurry into a plurality of sheets which are laminated and pressed ([0010], [0019], [0033]-[0034]).
Male et al. (US 2019/0057942) teaches an integrated circuit with an embedded inductor comprising a semiconductor substrate, at least one dielectric layer, and at least one inductor coil with a plurality of coil windings, wherein the dielectric material can be formed of a ceramic slurry by a droplet dispensing apparatus such as an inkjet apparatus (Abstract, [0055]).
Bissannagari et al. (“Fully-Inkjet-Printed Ag-Coil/NiZn-Ferrite for Flexible Wireless Power Transfer Module: Rigid Sintered Ceramic Body into Flexible Form”, 10.1002/adfm.201701766, Published June 26, 2017) teaches a wireless power transfer (WPT) module formed by printing a spiral inductor coil pattern using Ag ink on an inkjet-printed NiZn-ferrite film (p. 1-3).
Wassmer et al. (“Inkjet Printing of Fine-Line Thick-Film Inductors”, 10.4071/imaps.258, Published October 1, 2010) teaches a multilayer inductor formed by inkjet printing using ferrite ink and silver ink (p. 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785